PER CURIAM: *  Christopher Read pled guilty to one count of possession with intent to distribute a controlled substance. On appeal, he argues the district court made a clearly erroneous factual finding regarding other criminal conduct and then relied on it for purposes of sentencing. We find no evidence that the district court made such a factual finding, but even if it did, it would have been harmless error. AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.